Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE and Amendment filed on 02/16/21 are acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.

Status of Claims
Claims 1-9 and 11-20 are pending. 
In the submission filed on 02/16/21, claims 1, 9, 17 and 19 
Claims 1-9 and 17-20 are rejected.

Response to Arguments
Regarding the claim objections and the rejections under 35 U.S.C. 112:
The claim objections and the rejections under 35 U.S.C. 112 have been overcome or rendered moot by Applicant's amendments, including cancellation of claim 10. Applicant's attention is directed to the current rejections under 35 U.S.C. 112.

Regarding the rejections under 35 U.S.C. 101:
Upon reconsideration, it is noted that the pending claims still do not positively recite the use of a sensor and related subject matter. Rather, the claims recite operations performed by a processor or an unspecified entity.

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103:
Applicant's arguments have been fully considered but they are moot and/or not persuasive in view of the remapping of the cited prior art pursuant to the instant claim amendments and the 
Applicant argues that the cited prior art does not teach the amended claim language:
"determining whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim."
The Examiner has reviewed the cited prior art and finds that at least Lamberti and Borden teach this amended claim language.
Specifically, Lamberti, e.g., p. 81, teaches verifying state of coverage ("determining whether the insurance coverage was engaged or disengaged") when theft happened ("at a time of an event triggering an insurance claim"). Lamberti, pp. 73-76 and 80 and Figs. 1 and 2, provides further teachings of this claimed subject matter, e.g., certifying activation/ deactivation, attesting/certifying/inspecting a vehicle's status at any given time before paying a claim, providing proof of vehicle's state prior to occurrence of insured event, inspecting blockchain contracts/transactions/time-stamped coverage changes, viewing state of coverage/transactions/receipts, checking information related to insurance contract at any time by reading data from smart contract/databases, obtaining information about 
Borden, Figs. 4, 7A, 7B and 8 (see descriptions thereof at 10:35-11:65, 15:12-60 and 16:28-18:43, with special attention to 18:24-33), also teaches the above-indicated amended claimed subject matter.
Examiner's Comments
Not Positively Recited
Claims 1 and 19 recite:
"automatically sensing … wherein the sensing is performed by obtaining data from a sensor, … wherein the sensing is repeated based on a trigger, and wherein the trigger is movement of the wireless velocity sensor from one location to another location …"
"automatically determining … wherein the speed of the vehicle is automatically sensed by the wireless velocity sensor, … and wherein determining the at least one of: that the vehicle is moving or has been stationary for less than a specified period of time is performed by the processor based on the data obtained from the wireless velocity sensor"
"determining … an event triggering an insurance claim" (claim 1) or "wherein … an event triggering an insurance claim
Claim 6 recites:
"wherein: the location of the vehicle is automatically sensed by a mobile device owned or operated by an owner or operator of the vehicle"
"determining that the vehicle is located outside of the garage is performed by the mobile device."
Claim 7 recites:
"wherein … a smart phone owned or operated by the owner or operator of the vehicle."
Claim 8 recites:
"wherein: the location of the vehicle is automatically sensed by a wireless location sensor attached to the vehicle" 
"determining that the vehicle is located outside of the garage is performed by a processor based on a location provided by the wireless location sensor."
Claim 19 recites:
"wherein the processor is configured, using the blockchain ledger, to determine whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).
Intended Use/Functional Language
Claim 17 recites:
"a sensor configured to automatically sense at least one environmental condition, …" 
"a processor … configured to obtain data from the sensor corresponding to the at least one environmental condition and to automatically determine whether the data of the sensed at least one environmental condition satisfies at least one specified condition, …
"wherein when the at least one sensed environmental condition satisfies …, the processor is configured to automatically engage insurance coverage corresponding to the at least one specified condition by automatically initiating access of a blockchain ledger and automatically writing an engagement entry to the blockchain ledger, …"
"wherein when the sensed at least one environmental condition fails to satisfy …, the processor is configured to automatically disengage insurance coverage corresponding to the at least one specified condition by automatically initiating access to the blockchain ledger and automatically writing a disengagement entry to the blockchain ledger, …"
"wherein the processor is configured, using the blockchain ledger, to determine whether the insurance coverage was 
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claims 1 and 19 recite:
"when the sensed at least one environmental condition 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable 


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Interpretation
Claims 1, 17 and 19 recite "automatically determining … whether the data of the sensed at least one environmental condition satisfies at least one specified condition, … wherein satisfying the at least one specified condition comprises determining at least one of: that the vehicle is moving or has been stationary for less than a specified period of time, … and wherein determining the at least one of: that the vehicle is moving or has been stationary for less than a specified period 
According to this recitation:
(a) the processor determines whether the sensed environmental condition data satisfies the specified condition
(b) satisfying the specified condition comprises determining that the vehicle is moving or stationary …
(c) determining that the vehicle is moving or stationary …
is performed by the processor
By virtue of (a) and (b), the processor appears to be making a determination (in (a)) regarding the determination (in (b)). By virtue of (b) and (c), the determination in (b) is performed by the processor. Thus, by virtue of (a), (b) and (c), the processor appears to be making a determination regarding a determination made by itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 19 are directed to a 
Claims 1 and 19 are directed to the abstract idea of "engaging or disengaging insurance coverage depending on whether or not a condition is satisfied (and recording the engagement/ disengagement to a ledger)," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 19 recites "… sensing at least one environmental condition, wherein the sensing is performed by obtaining data from a …, wherein the sensing is repeated based on a trigger, and wherein the trigger is movement of … from one location to another location; … determining using …, whether the data of the sensed at least one environmental condition satisfies at least one specified condition, wherein the at least one environmental condition is a speed of a vehicle, wherein satisfying the at least one specified condition comprises determining at least one of: that the vehicle is moving or has been stationary for less than a specified period of time, wherein the speed of the vehicle is automatically sensed by the wireless velocity sensor, wherein the wireless velocity sensor is attached to the vehicle, and wherein determining the at least one of: that the vehicle is 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "automatically," 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of engaging or disengaging 
Hence, claims 1 and 19 are not patent eligible.
Dependent claims 2-9 and 20 describe the operations of the abstract idea of claim 19 (claims 2, 3); additional generic computer elements (smart phone, mobile device), or the same generic computer elements, used to perform the operations of the abstract idea of claims 1 and 19 (claims 4-8, 20); and/or further detail of the data (condition, coverage) (claims 5, 9) or operations (satisfying the condition) (claim 5) of the abstract idea of claims 1 and 19. Thus, the dependent claims further describe the abstract idea and the use of the processor 

Claim Rejections - 35 U.S.C. § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Broader than the Specification
Claims 1 and 19 recite steps of "automatically sensing …" and "determining …," but these claims do not recite what entity performs each of these steps. Therefore, these steps are broad enough to read on all possible entities performing these steps. However, the specification does not provide support for all possible entities performing these steps. As best understood, the specification describes the "automatically sensing …" step being performed by a smart phone, mobile device, wireless location sensor, or wireless velocity sensor (see 0022-0028, LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). See also MPEP 2163.03.V.
Claims 2-9 and 20 are rejected by virtue of their dependency from a rejected base claim.

Lack of Algorithm
Claims 1, 17 and 19 recite "[a] automatically determining … whether the data of the sensed at least one environmental condition satisfies at least one specified condition, … [b] wherein satisfying the at least one specified condition comprises determining at least one of: that the vehicle is moving or has been stationary for less than a specified period of time …." Since recitation [b] defines the term "satisfies" in recitation [a] as "determining …," the claim in recitation [a] in effect states that "the data …" "determin[es] at least one of: that the vehicle is moving or has been stationary for less than a specified period of time …." However, data cannot make such a determination. Accordingly, the specification does not 
Claims 2 and 3 recite "automatically initiating access to a blockchain ledger," and claims 17 and 19 recite "when the sensed at least one environmental condition satisfies … automatically initiating access to a blockchain ledger" and "when the sensed at least one environmental condition fails to satisfy … automatically initiating access to the blockchain ledger," but the specification does not provide details on what this action ("automatically initiating access") comprises or how it is performed.
Claim 17 recites "a sensor configured to …," "a processor … configured to …," "wherein when … satisfies … the processor is configured to …," "wherein when … fails to satisfy … the processor is configured to …," and "wherein the processor is configured … to …," and similarly claim 19 recites "wherein the processor is configured … to …," but the specification does not provide details on what this action ("configure[ing]") comprises or how it is performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 2-9, 18 and 20 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope 
Claims 1, 17 and 19 recite "automatically determin[ing] … 
Claims 1, 17 and 19 recite "automatically determining …  determining at least one of: that the vehicle is moving or has for less than a specified period of time, … and wherein determining the at least one of: that the vehicle is moving or has been stationary for less than a specified period of time …." It is not clear whether the language "for less than a specified period of time" qualifies only the language "has been stationary" or also the language "is moving." 
Claims 1, 17 and 19 recite "[determining] whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim." It is not clear whether the language "at a time of an event triggering an insurance claim" qualifies the language "was engaged or disengaged" or rather the language "determining." 
Claims 1 and 19 recite (a) "automatically sensing at least one environmental condition, wherein the sensing is performed by obtaining data from a sensor, wherein the sensor is a wireless velocity sensor" and (b) "automatically determining … wherein the at least one environmental condition is a speed of a vehicle … wherein the speed of the vehicle is automatically sensed by the wireless velocity sensor …." Recitation (a) recites that the environmental condition is sensed by obtaining data from a wireless velocity sensor; recitation (b) recites that the wireless velocity sensor senses the speed of the vehicle, i.e., the environmental condition. Thus, these claims recite that the wireless velocity sensor senses the environmental condition 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-9, 18 and 20 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 5 recites "the at least one location of a vehicle" and "satisfying the at least one specified condition comprises determining that the vehicle is located outside of a garage." However, base claim 1 recites (in the "automatically determining" step) "the at least one environmental condition is a speed of a vehicle" and "satisfying the at least one specified condition comprises determining at least one of: that the vehicle is moving or has been stationary for less than a specified period of time."  Accordingly, claim 5 contradicts its base claim 1. Where a claim contradicts its base claim, it does not further limit its base claim. Claim 8 recites "wherein: the location of the vehicle is automatically sensed by a wireless location sensor attached to the vehicle." As indicated above, claim 5, from which claim 8 depends, indicates that the "location of the vehicle" is "the at least one environmental condition." Thus, claim 8 (understood as including claim 5) indicates that the at least one environmental condition (i.e., the location of the vehicle) is automatically sensed by a wireless location sensor attached to the vehicle. However, base claim 1 recites that the at least one environmental condition is automatically sensed by obtaining data from a wireless velocity sensor. Accordingly, claim 8 contradicts its base claim 1. Where a claim contradicts its base claim, it does not further limit its base claim. Applicant may cancel claims 5 and 8, amend 
Claims 6-8 are (also) rejected by virtue of their dependency from a rejected claim.

---
Note regarding the rejections under 35 U.S.C. 102 and 103 below: In the Lamberti reference (identified below), the text is generally printed with 2 columns of text per page. In some cases, the citations to Lamberti indicate the column, using the designations "a" (first column) or "b" (second column). E.g., "p. 77a" refers to p. 77, first column. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamberti et al. ("Blockchains Can Work for Car Insurance: Using smart contracts and sensors to provide on-demand coverage"), hereafter Lamberti.

Regarding Claim 17
Lamberti teaches:  
A system for automatically engaging insurance coverage only when needed, the system comprising: 
a sensor configured to automatically sense at least one environmental condition, wherein the sensor is a wireless velocity sensor, wherein the sensing is repeated based on a trigger, and wherein the trigger is movement of the wireless velocity sensor from one location to another location; and 
a processor coupled to the sensor and configured to obtain data from the sensor corresponding to the at least one environmental condition and to automatically determine whether the data of the sensed at least one environmental condition satisfies at least one specified condition, wherein the at least one environmental condition is a speed of a vehicle, wherein satisfying the at least one specified condition comprises determining at least one of: that the vehicle is moving or has been stationary for less than a specified period of time, wherein the speed of the vehicle is automatically sensed by the wireless velocity sensor, wherein the wireless velocity sensor is attached to the vehicle, and wherein determining the at least one of: that the vehicle is moving or has been stationary for less than a specified period of time is performed by the processor based on the data obtained from the wireless velocity sensor; 
wherein when the at least one sensed environmental condition satisfies the at least one specified condition, the processor is configured to automatically engage insurance coverage corresponding to the at least one specified condition by automatically initiating access of a blockchain ledger and automatically writing an engagement entry to the blockchain ledger, the engagement entry representing a date and time at which the insurance coverage is engaged; 
wherein when the sensed at least one environmental condition fails to satisfy the at least one specified condition, the processor is configured to automatically disengage insurance coverage corresponding to the at least one specified condition by automatically initiating access to the blockchain ledger and automatically writing a disengagement entry to the blockchain ledger, the disengagement entry representing a date and time at which the insurance coverage is disengaged; and 
wherein the processor is configured, using the blockchain ledger, to determine whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim. (Figs. 1, 3-7, pp. 73-74, 76-81)
Claim 17 is directed to a "system for automatically engaging insurance coverage only when needed, the system comprising: a sensor configured to …; a processor … configured to …; wherein when the at least one sensed environmental condition satisfies the at least one specified condition, the processor is configured to …; wherein when the sensed at least one environmental condition fails to satisfy the at least one specified condition, the processor is configured to …; and wherein the processor is configured … to …." The operations that the sensor and processor are configured to perform are intended use/functional language and do not have patentable weight. The recited conditions ("wherein when … [satisfies/fails to satisfy] …") are contingent limitations, no more than one of which must be satisfied.
If a prior art structure is the same as the claimed structure, then functional language will not differentiate the 
Therefore, as Lamberti teaches "sensor," "processor" and at least one of the recited conditions ("wherein when … [satisfies/ fails to satisfy] …") (Figs. 1, 3-7, pp. 73-74, 76-81), it necessarily anticipates the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberti et al. ("Blockchains Can Work for Car Insurance: Using smart contracts and sensors to provide on-demand coverage"), hereafter Lamberti, in view of Skymeter ("Usage based insurance: easy to start; as advanced as you need").

Regarding Claim 1
Lamberti teaches:
(element A) automatically sensing at least one environmental condition, wherein the sensing is performed by obtaining data from a sensor, (Fig. 1 ("Sensors: GPS Location"), Fig. 4, pp. 73-75a, 77-81, especially p. 77, "Electronic Device" section, first paragraph)
(element A-1) wherein the sensor is a wireless … sensor, wherein the sensing is repeated based on a trigger, and wherein the trigger is movement of the wireless … sensor from one location to another location; (p. 74b, Fig. 1, p. 76b)
(element B) automatically determining using a processor (pp. 77-79, Figs. 3-6 Raspberry Pi) operatively connected to the sensor, whether the data of the sensed at least one environmental condition satisfies at least one specified condition, … (Fig. 4, Figs. 5 & 6 ("Enter/Exit Location? Y/N"), pp. 73-75a, 77-81, especially p. 77, last paragraph; pp. 77-79, Figs. 3-6) 
(element C) when the sensed at least one environmental condition satisfies the at least one specified condition, automatically engaging, using the processor, insurance coverage corresponding to the at least one specified condition; (Fig. 1 ("(Automatic) Coverage Activation/ Deactivation"), pp. 72-74b, 75-80b, 81)
(element D) when the sensed at least one environmental condition fails to satisfy the at least one specified condition, automatically disengaging, using the processor, insurance coverage corresponding to the at least one specified condition; and (Fig. 1 ("(Automatic) Coverage Activation/ Deactivation"), pp. 72-74b, 75-80b, 81)
(element E) determining whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim (pp. 73-76, 80, 81, Figs. 1 and 2)
Lamberti does not explicitly disclose but, in analogous art, Skymeter teaches:
(element A-1) … velocity … velocity … (p. 1)
(element B-1) wherein the at least one environmental condition is a speed of a vehicle, wherein satisfying the at least one specified condition comprises determining at least one of: that the vehicle is moving or has been stationary for less than a specified period of time, (p. 1)
(element B-2) wherein the speed of the vehicle is automatically sensed by the wireless velocity sensor, wherein the wireless velocity sensor is attached to the vehicle, and wherein determining the at least one of: that the vehicle is moving or has been stationary for less than a specified period of time is performed by the processor based on the data obtained from the wireless velocity sensor; (p. 1)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lamberti's systems and methods for blockchains for car insurance using smart contracts and sensors to provide on-demand coverage, by incorporating therein Skymeter's teachings pertaining to determining speed and location of vehicle, because these represent data typically collected and safety/risk factors typically employed in usage based vehicle insurance or the like schemes, see, e.g., Tselentis, pp. 139-147 (see attached Notice of References Cited, Form PTO-892, for full citation for Tselentis). Thus, the combination is obvious also because it is a matter of combining prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Lamberti in view of Skymeter teaches the limitations of base claim 1 as set forth above. Lamberti further teaches:
(element A) wherein automatically engaging the insurance coverage comprises: automatically initiating access to a blockchain ledger; and (Fig. 1 ("(Automatic) Coverage Activation/Deactivation - Smart Contract - Blockchain"), pp. 73, 74b, 75a, 76, 77, 81)
(element B) automatically writing an engagement entry to the blockchain ledger, the engagement entry representing a date and time at which the insurance coverage is engaged. (As per/further to prior art citations for claim 2, element A, above: pp. 76 (see penultimate paragraph re date and time …), 77a (see lines 4-5 re date and time …), 81, Fig. 7(e))

Regarding Claim 3
Lamberti in view of Skymeter teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Lamberti further teaches:
(element A) wherein automatically disengaging the insurance coverage comprises: automatically initiating access to the blockchain ledger; and (Fig. 1 ("(Automatic) Coverage Activation/Deactivation - Smart Contract - Blockchain"), pp. 73, 74b, 75a, 76, 77, 81)
(element B) automatically writing a disengagement entry to the blockchain ledger, the disengagement entry representing a date and time at which the insurance coverage is disengaged. (As date and time …), 77a (see lines 4-5 re date and time …), 81, Fig. 7(e))

Regarding Claim 5
Lamberti in view of Skymeter teaches the limitations of base claim 1 as set forth above. Lamberti further teaches:
(element A) wherein: the insurance coverage is vehicle insurance coverage; (e.g., p. 72)
(element B) the at least one environmental condition comprises a location of a vehicle; and (Fig. 1 ("Sensors: GPS Location"), Fig. 4 ("Sensors Data Detected - GPS Position Detected"), pp. 73b, 74b, 76b, 77b, 78, 79, 80b, 81, Figs. 6, 7(f))
(element C) satisfying the at least one specified condition comprises determining that the vehicle is located …. (Fig. 4, Figs. 5 & 6 ("Enter/Exit Location? Y/N"), pp. 72-75a, 76b, 77b, 78, 81, especially p. 77, last paragraph)
Lamberti does not explicitly disclose but, in analogous art, Skymeter teaches:
(element C) … outside of a garage. (p. 1)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lamberti to incorporate Skymeter's 

Regarding Claim 8  
Lamberti in view of Skymeter teaches the limitations of base claim 1 and intervening claim 5 as set forth above. Lamberti further teaches:
(element A) wherein: the location of the vehicle is automatically sensed by a wireless location sensor attached to the vehicle; and (Fig. 1 ("Sensors: GPS Location"), Fig. 4 ("Sensors Data Detected - GPS Position Detected"), pp. 72-75a, 76b, 77b, 78, 81)
(element B) determining that the vehicle is located … is performed by a processor (p. 77, last paragraph & Fig. 3, Raspberry Pi) based on a location provided by the wireless location sensor. (Fig. 4, Figs. 5 & 6 ("Enter/Exit Location? Y/N"), p. 77, last paragraph & Fig. 3, see also prior art citations for claim 8, element A, above)
Skymeter further teaches:
(element B) … outside of the garage …  (As per prior art citations for claim 5, element C, above)

Regarding Claim 9  
Lamberti in view of Skymeter teaches the limitations of base claim 1 as set forth above. Lamberti further teaches:
(element A) wherein: the insurance coverage is vehicle insurance coverage; (As per prior art citations for claim 5, element A, above)

Regarding Claims 17 and 19
Lamberti teaches:  
(element A) a sensor configured to automatically sense at least one environmental condition, wherein the sensor is a wireless velocity sensor, wherein the sensing is repeated based on a trigger, and wherein the trigger is movement of the wireless velocity sensor from one location to another location; and (As per prior art citations for claim 1, elements A, A-1, above)
(element B) a processor (p. 77b & Fig. 3, Raspberry Pi) coupled to the sensor and configured to obtain data from the sensor corresponding to the at least one environmental condition and to automatically determine whether the data of the sensed at least one environmental condition satisfies at least one specified condition, wherein the at least one environmental condition is a speed of a vehicle, wherein satisfying the at least one specified condition comprises determining at least one of: that the vehicle is moving or has been stationary for less than a specified period of time, wherein the speed of the vehicle is automatically sensed by the wireless velocity sensor, wherein the wireless velocity sensor is attached to the vehicle, and wherein determining the at least one of: that the vehicle is moving or has been stationary for less than a specified period of time is performed by the processor based on the data obtained from the wireless velocity sensor; (As per prior art citations for claim 1, elements B, B-1, B-2, above)

(element C) wherein when the at least one sensed environmental condition satisfies the at least one specified condition, the processor is configured to automatically engage insurance coverage corresponding to the at least one specified condition by automatically initiating access of a blockchain ledger and automatically writing an engagement entry to the blockchain ledger, the engagement entry representing a date and time at which the insurance coverage is engaged; (As per prior art citations for claim 1, element C, and claim 2, above)
(element D) wherein when the sensed at least one environmental condition fails to satisfy the at least one specified condition, the processor is configured to automatically disengage insurance coverage corresponding to the at least one specified condition by automatically initiating access to the blockchain ledger and automatically writing a disengagement entry to the blockchain ledger, the disengagement entry representing a date and time at which the insurance coverage is disengaged; and (As per prior art citations for claim 1, element D, and claim 3, above)
(element E) wherein the processor is configured, using the blockchain ledger, to determine whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim.
Claims 4, 6, 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberti et al. ("Blockchains Can Work for Car Insurance: Using smart contracts and sensors to provide on-demand coverage"), hereafter Lamberti, in view of Skymeter ("Usage based insurance: easy to start; as advanced as you need"), and further in view of Borden et al. (U.S. Patent No. 9,495,709), hereafter Borden.

Regarding Claims 4 and 20
Lamberti in view of Skymeter teaches the limitations of base claims 1 and 19 as set forth above. 
Lamberti in view of Skymeter does not explicitly disclose but, in analogous art, Borden teaches:
(element A) wherein: the at least one environmental condition is automatically sensed by a smart phone; and (Abstract, 1:65-67, 2:31-3:45 (especially 2:31-61), 4:27-59 (especially 4:42-59), 6:40-59, (especially) 8:33-57, (especially) 12:18-26, (especially) 12:60-13:31, 15:61-18:23 (especially 16:53-18:23))
(element B) the smart phone is further configured to automatically determine whether the sensed at least one environmental condition satisfies the at least one specified condition. (Abstract, 1:65-67, 2:31-3:45 (especially 2:31-61), 4:27-59 (especially 4:42-59), 6:40-59, (especially) 8:33-57, 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lamberti to incorporate Borden's teachings pertaining to using a mobile device, e.g., smartphone, to sense an environmental condition and determine whether the sensed condition satisfies a specified condition, into Lamberti's systems and methods for blockchains for car insurance using smart contracts and sensors to provide on-demand coverage, (1) in order to reduce the amount of data transmitted to the insurance company (reduce load on remote central processor and in view of transmission channel's bandwidth limitations) (see Borden, 17:3-5), and also (2) because a mobile device (smartphone) and its apps have great versatility (ability to perform numerous functions, e.g., collect (sensor) data, enter into contract, pay for contract, verify insurance coverage, etc.) and hence provide great convenience for a user (providing the ability to accomplish such varied functionality with a single, small, portable device, and hence eliminating concern about multiple devices needed to perform properly) (see Borden, 1:65-67, 2:45-19:25).


Regarding Claim 6
Lamberti in view of Skymeter teaches the limitations of base claim 1 and intervening claim 5 as set forth above. 
Lamberti in view of Skymeter does not explicitly disclose but, in analogous art, Borden teaches:
(element A) wherein: the location of the vehicle is automatically sensed by a mobile device owned or operated by an owner or operator of the vehicle; and (As per prior art citations for claim 4, above)
(element B) determining that the vehicle is located … is performed by the mobile device. (As per prior art citations for claim 4, above)
Skymeter further teaches:
(element B) … outside of the garage …  (As per prior art citations for claim 5, element C, above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lamberti to incorporate Borden's teachings pertaining to using a mobile device, e.g., smartphone, to sense an environmental condition (e.g., location of the vehicle) and determine whether the sensed condition satisfies a specified condition, into Lamberti's systems and methods for blockchains for car insurance using smart contracts and sensors to provide on-demand coverage, for the same reasons as given 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lamberti to incorporate Skymeter's teachings pertaining to determining location and time of parking, into Lamberti's systems and methods for blockchains for car insurance using smart contracts and sensors to provide on-demand coverage, for the same reasons as given above with respect to claim 5. 

Regarding Claim 7
Lamberti in view of Skymeter and Borden teaches the limitations of base claim 1 and intervening claims 5 and 6 as set forth above. Borden further teaches:
wherein the mobile device is a smart phone owned or operated by the owner or operator of the vehicle. (2:45-46)

Regarding Claim 18 
Lamberti in view of Skymeter teaches the limitations of base claim 17 as set forth above. 
Lamberti in view of Skymeter does not explicitly disclose but, in analogous art, Borden teaches:
a smart phone that includes the sensor and the processor. (Abstract, 1:65-67, 2:31-3:45 (especially 2:31-61), 4:27-59 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lamberti to incorporate Borden's teachings pertaining to using a mobile device, e.g., smartphone, to sense an environmental condition and determine whether the sensed condition satisfies a specified condition, into Lamberti's systems and methods for blockchains for car insurance using smart contracts and sensors to provide on-demand coverage, for the same reasons as given above with respect to claims 4 and 20. 

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular (as indicated in the previous Office Action), the listed US patent documents other than Borden teach, inter alia, automatic engagement/disengagement of insurance upon satisfaction of a condition, with recording to blockchain; the non-patent documents Wan, Tselentis, Mile-Meter, Ferreira and Vo teach, inter alia, usage-based vehicle insurance and, in the case of inter alia, detecting whether/that a vehicle is parked in a garage. Further, regarding the instant claim amendments, e.g., at least Tselentis, Wan and Vo (e.g., 2541) teach, inter alia, a wireless velocity sensor and associated claimed subject matter, and at least Komenda (0104-0121), Leise (11:30-34, 26:38-40) and Vo (2542) teach, inter alia, determining whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/

Examiner, Art Unit 3692  

/ERIC T WONG/Primary Examiner, Art Unit 3692